Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendment filed on August 1, 2022 amended claims 1, 5, 15 and 16.  Claim 7 has been cancelled.  Claims 1-6, 8-11, and 15-20 are pending.

Response to Arguments
With respect to claim 1, Applicant argues that “the claimed human driving force is a sensor-detected measure of the force input to rotate the crank during pedaling the human-powered vehicle, which is different from a user-entered maximum activity level that serves as the basis for a threshold torque level”.  Examiner disagrees based on what is disclosed in Vijaya Kumar et al. (US 2019/0315431), hereinafter “Kumar”, at [0040].  Kumar discloses an example where the rider may enter a desired maximum activity level via any suitable user input device, and that this desired maximum activity level may then be translated into a threshold user-generated torque level and that the resident vehicle controller, while transmitting command signals to operate the tractive motor 18, may determine, in real-time, if the current activity level of the user (e.g., rider-generated torque received via crankset 26) is greater than the desired maximum activity level (e.g., the threshold user-generated torque level).  Kumar, at [0035], further discloses that the vehicle controller 20 may continuously, systematically, or intermittently monitor rider-generated torque received via crankset 26.  Examiner notes that the vehicle controller and crankset function as one or more sensors and a detector to monitor first information related to the state of the rider related to a human driving force.  Examiner maps the vehicle controller and crankset to the recited one or more sensors included in a detector of the human-powered cycle.  Examiner maps the received rider generated torque via the crankset to the first information related to the state of the rider of the human-powered vehicle human driving force that includes information related to a human driving force. 
Examiner disagrees that Muller teaches away from its combination with Kumar.  Applicant alleges that Muller teaches away from the subject application in that Muller is directed to a system for autonomous vehicles.  Examiner disagrees because Muller at [0022] discloses that although the present disclosure may be described with respect to an example autonomous vehicle 138 (alternatively referred to herein as "vehicle 138" or "autonomous vehicle 138") an example of which is described herein with respect to FIGS. 6A-6D, this is not intended to be limiting and that, for example, the systems and methods described herein may be used by non-autonomous vehicles, semi-autonomous vehicles (e.g., in one or more advanced driver assistance systems (ADAS)), robots, warehouse vehicles, off-road vehicles, flying vessels, boats, and/or other vehicle types.  
Thus, based on the foregoing reasons, Applicant’s argument is unpersuasive.  Examiner’s maintains the rejection under 35 U.S.C. 103.
The newly presented claim limitations, which necessitate a new grounds of rejection, are taught by Vijaya Kumar et al. (US 2019/0315431) in combination with Muller et al. (US 2019/0384303).
 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2, 5-6, 8-11, and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Vijaya Kumar et al. (US 2019/0315431), hereinafter “Kumar” in view of Muller et al. (US 2019/0384303).
	Regarding claim 1, Kumar teaches an information processing device comprising: an input device configured to receive first information related to at least one of:  a state of a rider of a human-powered vehicle, and the rider of the human-powered vehicle; and (see Kumar at [0013] in conjunction with Fig. 2, which depicts inputs being received by a resident vehicle controller 120 and discloses that the resident vehicle controller may be programmed to: receive from the vehicle user, via an electronic user input device, a desired maximum activity level; also, see Kumar at [0023] which discloses that the resident vehicle controller 20 is programmed to receive and process various user-input signals, sensor signals, and wireless data exchanges; also, see Kumar at claim 14, which discloses that the receiving of the health level data includes the resident vehicle controller aggregating and analyzing sensor data received via the wireless communications device from a wearable electronic device worn by the user and/or a smartphone carried by the user.  Examiner notes that health level data received via a wireless communication device may correspond to the recited first information.  Examiner maps Kumar’s electronic input user device to the recited input device.  
Furthermore, Kumar at [0035] discloses that the vehicle controller 20 may continuously, systematically, or intermittently monitor rider-generated torque received via crankset 26.  Examiner maps the vehicle controller and crankset to the recited one or more sensors included in a detector of the human-powered cycle.  Kumar at [0040] further discloses that a desired maximum activity level may be translated into a threshold user-generated torque level and that the resident vehicle controller, while transmitting command signals to operate the tractive motor 18, may determine, in real-time, if the current activity level of the user (e.g., rider-generated torque received via crankset 26) is greater than the desired maximum activity level (e.g., the threshold user-generated torque level).  Examiner notes that the rider generated torque (which is monitored by the vehicle controller) via the crankset may also correspond to the recited first information.)
an artificial intelligence processing unit including a processor and [memory in which a learning model is stored], wherein the first information related to the state of the rider of the human-powered vehicle includes information related to at least one of:  a human driving force, a state of fatigue of the rider, and consumed energy of the rider, and is received by the input device from one or more sensors included in a detector of the human-powered vehicle, (as was previously stated, see Kumar at [0035] which discloses that the vehicle controller 20 may continuously, systematically, or intermittently monitor rider-generated torque received via crankset 26.  Examiner notes that the vehicle controller is able to monitor the torque information it receives via the crankset.  As a consequence, the vehicle controller and crankset function as one or more sensors and a detector.  Examiner maps the vehicle controller and crankset to the one or more sensors included in a detector of the human-powered cycle.  Examiner maps the rider-generated torque to the human driving force.  Examiner notes that while not relied upon, Moening et al. (US 2019/0389535) also teaches the various features recited in claim 1.
the first information related to the rider of the human-powered vehicle includes information related to at least one of:  a weight target, a target consumed energy, and a target travel time, and is input into the input device by the rider of the human-powered vehicle, the input device outputs the first information to the artificial intelligence processing unit, [and the artificial intelligence processing unit updates the learning model to generate second information via a learning algorithm using a neural network,] the second information being related to a recommended travel condition for the rider of the human-powered vehicle in accordance with the first information received from the input device (Kumar at [0026] discloses that the rider 11 may use a cellular-enabled smartphone device 36 to provide additional inputs to the resident vehicle controller 20, such as real-time vehicle location tracking, user preferences and milestones, historical assist level data, etc.  Examiner maps any one of the user preferences and milestones of the rider to the first information related to the rider of the human-powered vehicle that includes information related to at least one of a weight target, a target consumed energy, and a target travel time.  Thus, Examiner notes that Kumar’s smartphone device 36 and/or wearable device, which provide inputs to the resident vehicle controller 20, maps to the detector of the human-powered vehicle comprising one or more sensors.  Kumar at [0027] discloses a resident vehicle controller 20 comprising any one or various combinations of logic circuits, central processing unit(s) and associated memory and storage.  Kumar at [0027] further discloses that control routines are executed using a central processing unit and are operable to monitor inputs from sensing devices and other networked control modules, and execute control and diagnostic routines to control operations of devices and actuators.  Kumar at [0028] further discloses that the resident vehicle controller 120 may include a main or auxiliary memory device 123.  Kumar at [0029] further discloses that the resident vehicle controller 120 communicates with one or more remote computing nodes, such as a predictive navigation cloud service 138A, an energy usage database cloud service 138B, and a map database cloud service 138C.  Furthermore, Kumar at [0029] discloses that as yet another option, many of the functions performed by the three nodes or three cloud services may be carried out locally via the resident vehicle controller 120.  Thus, the Examiner notes that the functionality performed by the three nodes or cloud services may be carried out by the resident vehicle controller.  Examiner maps one of the central processing units of the resident vehicle controller 20 to the artificial intelligence processing unit.  Kumar at [0037] further discloses that the path plan data may include, for example, a current vehicle location, a desired vehicle destination, and a predicted route plan to traverse from the vehicle location to the vehicle destination.  Examiner maps the predicted route plan to the second information.)
Kumar does not expressly disclose a memory in which a learning model is stored, and the artificial intelligence processing unit updates the learning model to generate second information via a learning algorithm using a neural network, which in a related art, Muller teaches (see Muller at [0217] in conjunction with Fig. 7 which discloses a memory 704 of an example computing device 700; see Muller at [0006] which discloses that systems and methods are disclosed that use behaviors, such as driving through a physical environment, to train a machine learning model to predict paths through an environment.  Examiner notes that the desired maximum activity level may be mapped to a behavior, while driving through a physical environment.  Also, see Muller at [0007] which discloses that the system of the present disclosure may use automatically generated ground truth data to train a machine learning model—such as a deep neural network (DNN) (e.g., a convolutional neural network (CNN))—to compute trajectory points, a vehicle orientation (e.g., with respect to features of the environment, such as lane markings), and/or a vehicle state (e.g., with respect to an object maneuver, such as a lane change, a turn, a merge, etc.).  Further, Muller at [0007] discloses that , for example, sensor data that represents orientation, steering information, and/or speed of a vehicle may be collected and used to automatically generate a trajectory for use as ground truth data for training the DNN.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a memory in which a learning model is stored, and the artificial intelligence processing unit for updating the learning model to generate second information via a learning algorithm using a neural network, as taught by Muller.  
One would have been motivated to make such a modification to train a machine learning model to compute trajectory points, a vehicle orientation, and/or a vehicle state, as suggested by Muller at [0007].  

Regarding claim 2, the modified Kumar teaches an information processing device according to claim 1, wherein the recommended travel condition includes at least one of a recommended travel route, a recommended travel distance, a recommended travel speed, a recommended travel time, a recommended cadence, a recommended human driving force, and a recommended assist mode (see Kumar at [0037] which discloses that a predicted route plan may be determined by the map database cloud service 138C and predictive navigation cloud service 138A.  Examiner notes that while the predicted route plan may be determined by these cloud services, the functionality performed by these services may be carried out by the resident vehicle controller, as was previously described.  Examiner maps the predicted route plan to the recommended travel route.)
Regarding claim 5, the modified Kumar teaches the information processing device according to claim 1, wherein the first information related to the state of the rider of the human-powered vehicle further includes information related to a travel state of the human-powered vehicle; (see Kumar at [0037] which discloses that the path plan data for completing a given route by the manually powered vehicle may include, for example, a current vehicle location, a desired vehicle destination, and a predicted route plan to traverse from the vehicle location to the vehicle destination.  Examiner maps the path plan data to the travel state.  Examiner notes that the specification of the instant application discloses that the travel state of the human-powered vehicle 10 includes at least one of a travel time, a travel seed, a travel distance, a travel cadence, and a travel route.)
and the input device is electrically connected to the detector, and the detector is configured to detect the travel state of the human-powered vehicle (see Kumar at [0013] in conjunction with Fig. 2, which depicts inputs being received by a vehicle controller 120 and discloses that the resident vehicle controller may be programmed to: receive from the vehicle user, via an electronic user input device, a desired maximum activity level; also see Kumar at [0026] which discloses that a fitness tracker device may be used to monitor health-related and activity-related parameters of the rider and that each of the resident vehicle controller 20, wearable electronic device 34, and/or smartphone device 36 may communicate wirelessly with one another and with one or more remote computing nodes; Kumar also discloses at [0026] that as another option, the rider 11 may use a cellular-enabled smartphone device 36 to provide additional inputs to the resident vehicle controller 20, such as real-time vehicle location tracking, user preferences and milestones, historical assist level data, etc.  Examiner notes that the use of a smartphone device to provide real-time vehicle location tracking corresponds to detection of a travel state.  Examiner maps the smartphone to the detector.)
Regarding claim 6, the modified Kumar teaches an information processing device according to claim 5, wherein the travel state of the human-powered vehicle includes at least one of a travel time, a travel speed, a travel distance, a travel cadence, and a travel route (see Kumar at [0037] which discloses a path plan which may include, for example, a current vehicle location, a desired vehicle destination, and a predicted route plan to traverse from the vehicle location to the vehicle destination.)
Regarding claim 8, the modified Kumar teaches the information processing device according to claim 1, wherein the artificial intelligence processing unit generates the second information in accordance with a history of the first information (see Kumar at [0027] which discloses that the resident vehicle controller 20 may be constructed and programmed and that the controller may be designed with a set of control routines executed to provide desired functions.  Control routines are executed using a central processing unit and are operable to monitor inputs from sensing devices and other networked control modules, and execute control and diagnostic routines to control operations of devices and actuators.  The resident vehicle controller may generate historical assist level data for a user for one or more prior routes based on whether real time activity levels of a user was greater than the desired maximum activity level.)
Regarding claim 9, the modified Kumar teaches the information processing device according to claim 8, further comprising first storage that stores the history of the first information (see Kumar at [0013] which discloses that a remote computing node may store the user’s historical assist level data.)
Regarding claim 10, the modified Kumar teaches the information processing device according to claim 8, further comprising a first communication unit configured to obtain the history of the first information input to the input device by communicating and transmitting the obtained history of the first information to the artificial intelligence processing unit (see Kumar at [0013] which discloses that the resident vehicle controller may also transmit, via the wireless communications device to the remote computing node, historical assist level data for the user; also see Kumar at [0029] which discloses that the resident vehicle controller 120 wirelessly communicates with one or more remote computing notes, such as a predictive navigation cloud service 138A.  Examiner notes that the resident vehicle controller 120 comprises a first communication unit to be able to communicate with one of the remote computing nodes (i.e., the predictive navigation cloud service).)
Regarding claim 11, the modified Kumar teaches the information processing device according to claim 2, further comprising second storage that stores map information, wherein the artificial intelligence processing unit generates the recommended travel route in accordance with the map information stored in the second storage (see Kumar at [0029] which discloses a map database cloud service which maintains geographic, topographical, terrain and geometry data for various paths.  In addition, the service may be provided with a routing engine that supports route planning and predictive navigation.  Examiner maps the map database cloud service to the second storage.)
Regarding claim 15, the modified Kumar teaches the information processing device according to claim 1, wherein the first information related to the rider of the human-powered vehicle further includes information related to an exercise target of the rider (see Kumar at [0033] which discloses that if the predicted heart rate is expected to be below the threshold/target, the adaptive pedal assist system 114 may opt to provide a lower level of pedal assist.  Examiner maps the threshold/target heart rate to information related to an exercise target of the rider.)
Regarding claim 16, the modified Kumar teaches the information processing device according to claim 1, wherein the first information further includes at least one of position information of the human-powered vehicle, information of a time at which the rider starts traveling, and information of a distance over which the rider wishes to travel (see Kumar, at [0007] and at [0010], which discloses that the resident vehicle controller may receive path plan data may include, for example, a current vehicle location, a desired vehicle location (e.g., received via a GPS transceiver), a desired vehicle destination (e.g., received via a human-machine interface (HMI), and a predicted route plan to traverse from the vehicle location to the vehicle destination, in which the foregoing data is provided by a remote computing node and optionally, via an electronic user input device.)
Regarding claim 17, the modified Kumar teaches the information processing device according to claim 2, wherein the input device is configured to obtain information related to a predetermined travel route from an external device, and the artificial intelligence processing unit generates the recommended travel route in accordance with the information related to the predetermined travel route obtained from the external device (see Kumar at [0009] which discloses that the resident vehicle controller is programmed to determine path plan data for the pedal electric cycle; further see Kumar at [0010] which discloses that the resident vehicle controller receives, from a remote computing node, a predicted route plan and map match data that links the manually powered vehicle to a mapped geographic location; see Kumar at [0029] which further discloses that the one or more remote computing nodes may comprise a map database cloud service.)
Regarding claim 18, the modified Kumar teaches the information processing device according to claim 2, wherein the input device is configured to obtain information related to a plurality of predetermined travel routes from an external device, and the artificial intelligence processing unit generates the recommended travel route by selecting a predetermined travel route from the information related to the plurality of predetermined travel routes obtained from the external device (see Kumar at [0029] which discloses that the map database cloud service 138C may maintain geographic, topographical, terrain and geometry data for various paths; also see Kumar at [0037] which discloses that once the predicted route plan is determined, map database cloud service 138C and predictive navigation cloud service 138A transmit the map match data and predicted route plan to the resident vehicle controller 120 via wireless communications device 125.  Kumar at [0029] further discloses that as another option, many of the functions performed by the three nodes (138A-138C) may be carried out locally via the resident vehicle controller.  Therefore, the resident vehicle controller may itself be used in determining or selecting a predicted route plan.  Examiner maps the predictive navigation cloud service 138A and/or map database cloud service 138C to the external device.)
Regarding claim 19, the modified Kumar teaches the information processing device according to claim 1, wherein the artificial intelligence processing unit is configured to be provided on the human-powered vehicle (see Kumar, at [0009] in conjunction with Figs. 1 and 2, which states that the pedal electric cycle is also equipped with a resident vehicle controller that is mounted to the vehicle frame and operatively connected to the electric MGU and the wireless communications device.).
Regarding claim 20, the modified Kumar teaches the information processing device according to claim 1, wherein the artificial intelligence processing unit is included in a server connected to a personal computer or the Internet (see Kumar at [0029] which discloses that many of the operations performed by the resident vehicle controller 120 may be off-boarded to a remote computing node; also see Kumar at [0006] which discloses that the remote computing node may be a cloud-based server or a database server computer; also see Kumar at [0026] which discloses that each of the resident vehicle controller 20, wearable electronic device 34, and/or smartphone device 36 may communicate wirelessly with one another and with one or more remote computing nodes, depicted schematically as a cloud-based service 38 and a backend database server computer 40.)

Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Vijaya Kumar et al. (US 2019/0315431), hereinafter “Kumar”, in view of Muller et al. (US 2019/0384303), and further in view of Lei et al. (US 2017/0261990).
Regarding claim 3, the modified Kumar teaches the information processing device according to claim 1, regarding the second information generated by the artificial intelligence processing unit, (see Kumar, at [0027]; Examiner mapped the data associated with the predicted route plan to the second information) but does not expressly disclose further comprising an output device that outputs, which in a related, art Lei teaches (see Lei at [0024] which discloses an infotainment head unit 204 that includes digital and/or analog interfaces (e.g., input devices and output devices).)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include an output device that outputs information to a user, as taught by Lei.  
One would have been motivated to make such a modification to display information to a user, as suggested by Lei at [0024]. 
Regarding claim 4, the modified Kumar teaches the information processing device according to claim 3, wherein the output device includes at least one of a display and a speaker (see Lei at [0027] which discloses that the output devices may include a display and/or speakers.)

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROY RHEE whose telephone number is 313-446-6593.  The examiner can normally be reached on 8:30 am to 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Nolan, can be reached on 571-270-7016.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.
Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/R.R./Examiner, Art Unit 3661

/PETER D NOLAN/Supervisory Patent Examiner, Art Unit 3661